Title: To John Adams from Joseph Mandrillon, 12 December 1781
From: Mandrillon, Joseph
To: Adams, John



Raamgragt ce 12 Xb. 1781
Monsieur

En attendant que j’ai l’honneur de vous aller rendre mes devoirs ce Soir entre 5 et 6 heures, j’ai celui devour envoyer, Monsieur, La meilleure carte que l’on puisse mouver ici de l’Amérique septr. on attend d’Angleterre, celle des 13 états unis que j’ai demandé.
Je joins aussi L’Atlas de L’hist. ph. et Pol. pour vous prier de me donner votre avis sur l’exactitude des cartes de votre Republique.
Si vous ne pouvez me reçevoir ce Sera pour une autre soirée.

J’ai L’honneur d’Etre avéc tout le respect possible Monsieur Votre très humble & très obeissant serviteur
Jh. Mandrillon

